Citation Nr: 1203630	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  08-31 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased apportionment of the Veteran's VA compensation benefits on behalf of M.J.J., his son.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active service from September 1986 to August 1996.  The appellant in this case is the guardian (mother) of M.J.J., the Veteran's son.

This case comes before the Board of Veterans Appeals (Board) on appeal from a March 2008 apportionment decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In the decision, the RO denied the appellant's claim for an apportioned share of the Veteran's VA benefits, in excess of $25.00 a month. 

As this is a contested claim, this Board decision must be issued to both the appellant and the Veteran.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  After the case was transferred to the Board in October 2008, the Veteran submitted additional relevant evidence which was received at the Board in June 2011.  Remand is in order for the issuance of a supplemental statement of the case, a copy of which is to be sent to the appellant and the Veteran.  

Additionally, the new evidence suggests that there may have been a change in the appellant's and the Veteran's financial status.  For example, the appellant filed a Supplemental Petition for Modification of Child Support in August 2010.  Thus, on remand both the Veteran and the appellant should be requested to submitted updated Financial Status Reports.  

Also, applicable law recognizes that a claim for an apportionment of a Veteran's benefits is a contested claim.  "Simultaneously contested claim" refers to the situation in which the allowance of one claim results in the disallowance of another claim involving the same benefit, or the allowance of one claim results in the payment of a lesser benefit to another claimant.  38 C.F.R. § 20.3(p) (2011).  Under 38 C.F.R. § 19.100, all interested parties will be specifically notified of the action taken by the agency of original jurisdiction in a simultaneously contested claim and of the right and time limit for initiating an appeal, as well as hearing and representation rights.

Under 38 C.F.R. § 19.102, when a substantive appeal is filed in a simultaneously contested claim, the content of the substantive appeal will be furnished to the other contesting parties to the extent that it contains information which could directly affect the payment or potential payment of the benefit which is the subject of the contested claim.  Here, there has been inadequate compliance on the part of the RO with the applicable contested claims procedures, because the Veteran was not provided the content of the appellant's October 2008 substantive appeal. 

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that all contested claims procedures have been followed.  This should include providing the Veteran the content of the appellant's October 2008 substantive appeal.  The Veteran should be afforded the opportunity to respond thereto.

2.  The appellant and the Veteran should each be provided and asked to complete and return an updated financial Status Report.

3.  After the development requested above has been completed to the extent possible, again review the entire record, with consideration of potential entitlement to a general apportionment under 38 C.F.R. § 3.450 or a special apportionment under 38 C.F.R. § 3.451.  If the benefit sought on appeal remains denied, the appellant, along with the Veteran and his representative, should be furnished a supplemental statement of the case and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


